DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T&T Medilogic (DE 20 2012 104964 U1).
	Regarding independent claim 10, Figure 1 in T&T Medilogic discloses applicant’s claimed leg pulling device, comprising:
a traction device (2, 3) for exerting a pulling force on a leg of a patient;
a supporting device (4) arranged relative to said traction device (2, 3) such that said supporting device (4) supports a patient counter to a pulling force exerted by said traction device (2, 3); 
said supporting device (4) having at least one sensor (7) configured to measure a force or a pressure exerted on the patient by said supporting device (4) upon an actuation of said traction device (2, 3) can be measured. 

Regarding claim 11, T&T Medilogic reference, presented above, discloses applicant’s claimed leg pulling device comprising all features as recited in these claims, wherein said at least one sensor (7) is mounted to (see Figure 1) said supporting device (4).
Regarding claim 12, T&T Medilogic reference, presented above, discloses applicant’s claimed leg pulling device comprising all features as recited in these claims, wherein said at least one sensor (7) has a pressure measuring film (6, measuring mat) arranged on a surface of said supporting device (4) pressing on the patient upon the actuation of said traction device (2, 3).
Regarding claim 13, T&T Medilogic reference, presented above, discloses applicant’s claimed leg pulling device comprising all features as recited in these claims, comprising a lying surface (1), wherein said supporting device (4) has at least two of said sensors (7, Figure 1 illustrates there are two sensors 7) configured to measure two mutually perpendicular force components in a direction parallel to said lying surface. 
Regarding claim 19, T&T Medilogic reference, presented above, discloses applicant’s claimed leg pulling device comprising all features as recited in these claims, further comprising a microcontroller unit (9) configured to evaluate measurements generated by said at least one sensor, and to generate an alarm signal when critical threshold values for the force or pressure measured by said at least one sensor are exceeded. 
Regarding claim 20, T&T Medilogic reference, presented above, discloses applicant’s claimed leg pulling device comprising all features as recited in these claims, wherein said microcontroller unit (9) is further configured to evaluate measurements generated by a plurality of force sensors and pressure sensors, and an inclination sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over T&T Medilogic (DE 20 2012 104964 U1) in view of Frolhoff (DE 202012101347U1).
Regarding claim 15, T&T Medilogic reference presented above, discloses applicant’ claimed leg puling device comprising all features as recited in these claims, including a lying surface (1) for supporting the patient, which is upright on said lying surface and arranged to be located between the patient’s femurs when a pulling force is exerted on a leg of the patient by said traction device, and wherein said supporting device (4) supports the patient counter to the pulling force. 
T&T Medilogic does not disclose said supporting device has a supporting roller. 
However, Figure 1 in Frolhoff discloses the supporting device located between the patient’s femurs, the supporting device has supporting rollers.
Therefore, it would have been obvious to one of ordinary skill in the art to modify T&T Medilogic device such that the supporting device to include rollers, taught by Frolhoff, as rollers the supporting device to portable.
Regarding claim 16, T&T Medilogic/Frolhoff combination presented above, discloses applicant’s claimed leg puling device comprising all features as recited in these claims, wherein said traction device (2, 3) comprises a fixing device for fixing a foot of the patient and an 
Regarding claim 17, T&T Medilogic/Frolhoff combination presented above, discloses applicant’s claimed leg puling device comprising all features as recited in these claims, wherein said inclination sensor is configured to measure a position about three axes (Frolhoff).
Regarding claim 18, T&T Medilogic/Frolhoff combination presented above, discloses applicant’s claimed leg puling device comprising all features as recited in these claims, wherein said traction device includes a traction spindle configured to adjust a pulling force on the leg of the patient (Frolhoff). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786